                                          Case 3:20-cv-01778-EMC Document 31 Filed 11/19/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CARPENTERS PENSION TRUST FUND                      Case No. 20-cv-01778-EMC
                                         FOR NORTHERN CALIFORNIA, et al.,
                                   8
                                                        Plaintiffs,                         ORDER GRANTING PLAINTIFFS’
                                   9                                                        MOTION FOR DEFAULT JUDGMENT
                                                 v.                                         AGAINST DEFENDANT MCKEAGUE
                                  10
                                         MARCELLINA HERNANDEZ, et al.,                      Docket No. 26
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs are the Carpenters Pension Trust Fund for Northern California and the

                                  15   Carpenters Annuity Trust Fund for Northern California. They have filed an interpleader complaint

                                  16   against Defendants Marcellina Hernandez and Charlotte McKeague. Currently pending before the

                                  17   Court is Plaintiffs’ motion for default judgment as to Ms. McKeague. Having considered the

                                  18   papers submitted, the Court hereby GRANTS Plaintiffs’ motion for relief, as described below.

                                  19                                  FACTUAL & PROCEDURAL BACKGROUND

                                  20          In their interpleader complaint, the Trust Funds have alleged as follows.

                                  21             •    Michael Sanchez Hernandez was a participant in both Trust Funds. See Compl. ¶

                                  22                  7; see also Price Decl. ¶ 2.

                                  23             •    On May 6, 2005, Mr. Hernandez submitted a form to the Trust Funds naming his

                                  24                  mother, Marcellina Hernandez, as his beneficiary. See Compl. ¶ 7.

                                  25             •    On October 31, 2018, at or about 1:00 p.m., Mr. Hernandez passed away with his

                                  26                  girlfriend, Charlotte McKeague, present. See Compl. ¶ 8.

                                  27             •    The death certificate for Mr. Hernandez stated that his death resulted from

                                  28                  intoxication, blunt force injuries, obstruction of respiration, and drug-induced
                                          Case 3:20-cv-01778-EMC Document 31 Filed 11/19/20 Page 2 of 7




                                   1                  psychosis. See Compl. ¶ 8.

                                   2              •   Just a few hours before Mr. Hernandez died, the Trust Funds received a new form

                                   3                  via email, naming Ms. McKeague as his beneficiary. See Compl. ¶ 9.

                                   4              •   After Mr. Hernandez’s death, both Ms. Hernandez and Ms. McKeague contacted

                                   5                  the Trust Funds about his benefits. See Compl. ¶ 10.

                                   6              •   The Trust Funds informed Ms. Hernandez and Ms. McKeague about the competing

                                   7                  claims for Mr. Hernandez’s benefits but neither withdrew her claim to the benefits.

                                   8                  See Compl. ¶¶ 11-12.

                                   9              •   The Pension Trust Fund benefits are valued at $76,882.32 (payable over 36

                                  10                  months). See Compl. ¶ 13; see also Price Decl. ¶ 3.

                                  11              •   The Annuity Trust Fund benefits were valued (as of March 4, 2020) at $53,054.19.

                                  12                  See Compl. ¶ 14; see also Price Decl. ¶ 4 (testifying that, as of October 13, 2020,
Northern District of California
 United States District Court




                                  13                  the benefits were valued at $59,284.21).

                                  14              •   The Trust Funds have no interest in the benefits other than complying with their

                                  15                  obligation to pay the benefits to the proper beneficiary. See Compl. ¶ 2.

                                  16          Ms. Hernandez answered the Trust Funds’ complaint in April 2020. See Docket No. 12

                                  17   (answer and cross-claim). In the same pleading, she also asserted a cross-claim against Ms.

                                  18   McKeague, alleging that

                                  19                  any purported change of beneficiary from Defendant Marcellina
                                                      Hernandez to Defendant Charlotte McKeague was and is ineffective,
                                  20                  violative of the terms and conditions of the Plans Documents and/or
                                                      fraudulent in that Ms. McKeague completed the form without Mr.
                                  21                  Hernandez’s knowledge or agreement and the purported signature of
                                                      Mr. Hernandez set forth therein is a forgery. Furthermore, Mr.
                                  22                  Hernandez was unconscious and incapacitated at the time the form
                                                      purporting to change his beneficiary was sent to the Trust Funds.
                                  23

                                  24   Cross-Claim ¶ 24.

                                  25          Several months later, in July 2020, the Trust Funds filed a waiver of service of summons

                                  26   that Ms. McKeague had executed. See Docket No. 20 (waiver). In the waiver, Ms. McKeague

                                  27   acknowledged her understanding that she was obligated to respond to the Trust Funds’ complaint

                                  28   “within 60 days from 05/26/2020, the date when this request was sent,” and that, “[i]f I fail to do
                                                                                         2
                                            Case 3:20-cv-01778-EMC Document 31 Filed 11/19/20 Page 3 of 7




                                   1   so, a default judgment will be entered against me.” Docket No. 20.

                                   2           In September 2020, after Ms. McKeague failed to respond to the complaint, the Trust

                                   3   Funds moved the Clerk of the Court to enter Ms. McKeague’s default. A copy of the motion was

                                   4   served on Ms. McKeague. See Docket No. 23 (motion). The Clerk of the Court entered Ms.

                                   5   McKeague’s default on September 21, 2020. See Docket No. 25 (notice). Thereafter, the Trust

                                   6   Funds filed the currently pending motion for default judgment as to Ms. McKeague. The motion

                                   7   has been served on Ms. McKeague. See Docket No. 26 (motion). The Court has received no

                                   8   opposition to the motion for default judgment.

                                   9                                                  DISCUSSION

                                  10   A.      Service of Summons and Complaint

                                  11           As an initial matter, the Court considers the matter of service of the summons and

                                  12   complaint on Ms. McKeague.
Northern District of California
 United States District Court




                                  13           Federal Rule of Civil Procedure 4(d) provides in relevant part that “[a]n individual . . . that

                                  14   is subject to service under Rule 4(e) . . . has a duty to avoid unnecessary expenses of serving the

                                  15   summons. The plaintiff may notify such a defendant that an action has been commenced and

                                  16   request that the defendant waive service of a summons.” Fed. R. Civ. P. 4(d). The notice/request

                                  17   for waiver must meet certain requirements – e.g., it must provide a copy of the complaint and a

                                  18   waiver form; it must inform the defendant of the consequences of waiving and not waiving

                                  19   service; and it must give the defendant at least 30 days to return the waiver. See Fed. R. Civ. P.

                                  20   4(d)(1). If the defendant timely returns the waiver, then she “need not serve an answer to the

                                  21   complaint until 60 days after the request was sent.” Fed. R. Civ. P. 4(d)(3).

                                  22           As indicated above, the Trust Funds received a waiver from Ms. McKeague and filed a

                                  23   copy of the waiver with the Court. It appears that the Trust Funds complied with Rule 4(d), and

                                  24   the waiver does not appear to have any deficiencies. Accordingly, “proof of service [of the

                                  25   summons and complaint] is not required” and the summons and complaint are effectively deemed

                                  26   “served at the time of filing the waiver.” Fed. R. Civ. P. 4(d)(4).

                                  27   B.      Merits of Motion for Default Judgment

                                  28           As noted above, the Clerk of the Court entered Ms. McKeague’s default on September 21,
                                                                                          3
                                          Case 3:20-cv-01778-EMC Document 31 Filed 11/19/20 Page 4 of 7




                                   1   2020. See Docket No. 25 (notice). After entry of default, a court may grant a default judgment on

                                   2   the merits of the case. See Fed. R. Civ. P. 55. “The district court’s decision whether to enter a

                                   3   default judgment is a discretionary one.” Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir.1980).

                                   4   A court may consider the following factors in exercising such discretion:

                                   5                  (1) the possibility of prejudice to the plaintiff, (2) the merits of
                                                      plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4)
                                   6                  the sum of money at stake in the action, (5) the possibility of a
                                                      dispute concerning material facts, (6) whether the default was due to
                                   7                  excusable neglect, and (7) the strong policy underlying the Federal
                                                      Rules of Civil Procedure favoring decisions on the merits.
                                   8
                                   9   Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). Because default has already been

                                  10   entered in this case, the Court must construe as true all of “the factual allegations of the complaint,

                                  11   except those relating to the amount of damages.” TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d

                                  12   915, 917-18 (9th Cir. 1987). The Court may also consider evidence submitted in conjunction with
Northern District of California
 United States District Court




                                  13   the motion for default judgment. Cf. Fed. R. Civ. P. 55 (noting that a “court may conduct hearings

                                  14   . . . when, to enter or effectuate judgment, it needs to [e.g.] establish the truth of any allegation by

                                  15   evidence” or “investigate any other matter”).

                                  16          The Court finds that the Eitel factors weigh in favor of granting default judgment. For

                                  17   example, as to the first factor, if the motion for default judgment were to be denied, then the Trust

                                  18   Funds would likely be prejudiced as they would be stymied from moving forward with this

                                  19   litigation – even though they have no real interest in the case other than ensuring that the benefits

                                  20   go to the proper beneficiary. See Walters v. Shaw/Guehnemann Corp., No. 03-cv-04058, 2004

                                  21   U.S. Dist. LEXIS 11992, at *7 (N.D. Cal. Apr. 15, 2004) (“To deny plaintiff’s motion [for default

                                  22   judgment] would leave them without a remedy. Prejudice is also likely in light of the merits of

                                  23   their claims.”); Pepsico, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1177 (C.D. Cal. 2002) (“If

                                  24   Plaintiffs’ motion for default judgment is not granted, Plaintiffs will likely be without other

                                  25   recourse for recovery.”).

                                  26          As for the fourth Eitel factor, the Trust Funds are not asking for money damages at all – as

                                  27   noted above, they only wish the funds at issue to go to the proper beneficiary. See Pepsico, 238

                                  28   F.Supp.2d at 1176 (stating that “the court must consider the amount of money at stake in relation
                                                                                           4
                                            Case 3:20-cv-01778-EMC Document 31 Filed 11/19/20 Page 5 of 7




                                   1   to the seriousness of Defendant’s conduct”).

                                   2           As to the fifth, sixth, and seventh Eitel factors, because Ms. McKeague has not filed an

                                   3   answer to the complaint, there is nothing to suggest that there is a possibility of a dispute

                                   4   concerning material facts. Nor is there any indication that Ms. McKeague’s default was due to

                                   5   excusable neglect. And while public policy favors decisions on the merits, see Eitel, 782 F.2d at

                                   6   1472, Ms. McKeague’s choice not to defend this action renders a decision on the merits

                                   7   “impractical, if not impossible.” PepsiCo, 238 F. Supp. 2d at 1177.

                                   8           Finally, on the second and third Eitel factors – i.e., the merits of the Trust Funds’

                                   9   substantive claims and the sufficiency of those claims – the Ninth Circuit has recognized that an

                                  10   ERISA fiduciary may bring an interpleader action pursuant to 29 U.S.C. § 1132(a)(3)(B)(ii).1 See

                                  11   Aetna Life Ins. Co. v. Bayona, 223 F.3d 1030, 1034 (9th Cir. 2000) (“hold[ing] that interpleader is

                                  12   a cognizable action under ERISA section 1132(a)(3)(B)(ii)”); see also Metro. Life Ins. Co. v.
Northern District of California
 United States District Court




                                  13   Marsh, 119 F.3d 415, 418 (6th Cir. 1997) (noting the same).

                                  14           Accordingly, the Court grants the Trust Funds’ motion for default judgment.

                                  15   C.      Relief

                                  16           The only issue remaining is what relief should be issued. The Trust Funds’ requested

                                  17   relief does not extend beyond that sought in their complaint. In addition, the relief requested is

                                  18   generally consistent with an interpleader action. Accordingly, the Court grants the main relief

                                  19   sought. More specifically, the Court orders as follows:

                                  20           a.       Pursuant to ERISA, 29 U.S.C. § 1132(a)(3)(B)(ii) and Federal Rules of Civil

                                  21                    Procedure 22 and 67, the Pension Trust Fund shall deposit with the Court a check

                                  22                    in the amount of $76,882.32 (made payable to the Clerk of the Court), representing

                                  23                    the entirety of Mr. Hernandez’s pension benefits. The deposit shall be made by

                                  24                    November 30, 2020.

                                  25           b.       The Annuity Trust Fund shall value Mr. Hernandez’s annuity benefits as of

                                  26

                                  27   1
                                         Under § 1132(a)(3)(B)(ii), a civil action may be brought by an ERISA participant, beneficiary, or
                                  28   fiduciary to obtain equitable relief to enforce the terms of the plan. Here, the Trust Funds have
                                       plan rules regarding designation of beneficiaries. See Price Decl. ¶ 5 & Exs. A-B.
                                                                                           5
                                            Case 3:20-cv-01778-EMC Document 31 Filed 11/19/20 Page 6 of 7




                                   1                  November 25, 2020 (the “Valuation Date”). By November 30, 2020, pursuant to

                                   2                  ERISA, 29 U.S.C. § 1132(a)(3)(B)(ii) and Federal Rules of Civil Procedure 22 and

                                   3                  67, the Annuity Trust Fund shall deposit a check in the valuation amount (made

                                   4                  payable to the Clerk of the Court), representing the entirety of Mr. Hernandez’s

                                   5                  annuity benefits as valued by the Trust Fund as of the Valuation Date.

                                   6           c.     By November 30, 2020, the Trust Funds shall also file a declaration with the Court

                                   7                  certifying that both deposits were made and stating the valuation of the annuity

                                   8                  benefits. By the same date, the Trust Funds shall serve the declaration on Ms.

                                   9                  Hernandez and Ms. McKeague and shall file a proof of service certifying such.

                                  10           d.     The Court shall give Ms. Hernandez and Ms. McKeague until December 10, 2020,

                                  11                  to file an objection to the valuation of the annuity benefits.

                                  12           e.     If no objection is filed on December 10, 2020, then the Court shall dismiss the
Northern District of California
 United States District Court




                                  13                  Trust Funds from the case and order that the Trust Funds, their administrators,

                                  14                  employees, agents, and other officers be discharged from any and all liability on

                                  15                  account of the claims of Ms. Hernandez and/or Ms. McKeague to the above-

                                  16                  described benefit payments (i.e., the funds ordered deposited with the Court).

                                  17   D.      Service of the Cross-Claim

                                  18           Because this order contemplates that the Trust Funds will be dismissed from the case, that

                                  19   leaves only Ms. Hernandez’s cross-claim against Ms. McKeague. The joint case management

                                  20   conference indicates that Ms. Hernandez recently obtained an updated address for Ms. McKeague

                                  21   for purposes of service. See Docket No. 27 (Joint CMC St. at 2) (stating that “it is [Ms.]

                                  22   Hernandez’s understanding that [the address Ms. McKeague provided to the Trust Funds] is for

                                  23   mailing only and is not [her] current residential address that can be utilized for personal service”;

                                  24   adding that, on November 9, 2020, Ms. Hernandez obtained an updated address for Ms.

                                  25   McKeague in Fairfield). The Court orders Ms. Hernandez to effect service within 30 days and to

                                  26   file a proof of service certifying that service has been made.

                                  27

                                  28
                                                                                         6
                                          Case 3:20-cv-01778-EMC Document 31 Filed 11/19/20 Page 7 of 7




                                   1                                                 CONCLUSION

                                   2          For the foregoing reasons, the Court grants the Trust Funds’ motion for default judgment

                                   3   and orders the relief described above. Plaintiffs are directed to serve this order on Ms. McKeague

                                   4   and to file a proof of service certifying that service has been made.

                                   5          This order disposes of Docket No. 26.

                                   6

                                   7          IT IS SO ORDERED.

                                   8
                                   9   Dated: November 19, 2020

                                  10

                                  11                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         7
